On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.

Per Curiam:

The petition for writ of certiorari is granted. The judgment is reversed and the case is remanded to the District Court with directions to dismiss the proceedings. The Chief Justice, Mr. Justice Reed, and Mr. Justice Minton dissent for the reasons given in Mr. Justice Reed's dissenting opinion in Bridges v. United States, 346 U. S. 209, decided this day.
Mr. Justice Jackson and Mr. Justice Clark took no part in the consideration or decision of this case.